       Case 1:20-cv-10153-VB-AEK Document 10 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENNISE ABINACER,

                          Plaintiff,
                                                            ORDER GRANTING IFP
                   -against-                                APPLICATION

ANDREW M. SAUL, Commissioner of Social                      20 CV 10153 (VB)
Security,

                          Defendant.

       Plaintiff’s leave to proceed in this Court without prepayment of fees is authorized.

See 28 U.S.C. § 1915.

Dated: December 4 2020
       White Plains, NY
                                                        SO ORDERED:



                                                        ____________________________
                                                        Vincent L. Briccetti
                                                        United States District Judge
